Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 09/25/2019. In virtue of this communication, claims 1-14 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of continuation of PCT/CN2018/080551, under 35 U.S.C. 119(e) or under 35 U.S.C. 120 in accordance with 37 CFR 1.78, which claims foreign application CN-201710214560.0, under 35 U.S.C. 119(b) required by CFR 1.55, is acknowledged. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

6.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. Pub. No.: US 2015/0208394 A1 in view of Chen et al. Pub. No.: US 2012/0057476 A1.

Claim 1
Seo discloses a data transmission method (fig. 20), wherein the method comprises:

    PNG
    media_image1.png
    593
    506
    media_image1.png
    Greyscale

	obtaining, by a terminal, a time-frequency resource (fig. 1a-b & 10; S2020 in fig. 20) used to transmit uplink data (UL data packet transmission by a unit of subframe in par. 0057; see pilot time slot UpPTS in fig. 1b), wherein the time-frequency resource (downlink resource block in fig. 10 and par. 0116) is at least one time-frequency resource block selected from a plurality of time-frequency resource blocks (par. 0120 and fig. 10), each of the plurality of time-frequency resource blocks is corresponding to one piece of configuration information (configuration in par. 0122 for fig. 10; S2020 in fig. 20; see different configuration in fig. 15-19), and the configuration information comprises at least identification information of the corresponding time-frequency resource block (for fig. 10, subscriber index, symbol index, antenna port index denote the number of RBs allocated to the downlink including cell ID in par. 0123). 
	Although Seo does not explicitly disclose: “transmitting, by the terminal, the uplink data on the at least one selected time-frequency resource block based on configuration information of the at least one selected time-frequency resource block”, the claim limitations are considered obvious by the following rationales.
	In wireless communications, after decoding downlink resource block, typically, a user equipment would be transmitting data, i.e., uplink data, based on information allocated or assigned or scheduled in downlink resource block received. Indeed, Seo mentions uplink and downlink data packet transmission in a cellular OFDM radio packet communication system in par. 0057 and uplink allocation in radio frame (fig. 1b and par. 0060). Furthermore, Seo explains UE receiving PHICH assignment and transmitting uplink data on PHICH (fig. 7 and par. 0075-0076 and par. 0092-0093), and an uplink subframe structure (par. 0109 and fig. 9). Additionally, claim does not specifically define what format are required or what are involved in transmitting uplink data except configuration received in time frequency resource block which Seo explained in par. 0092 and fig. 7-8. Accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with Seo. However, to advance the prosecution, further evidence is provided herein. In particular, Chen teaches receiving uplink scheduling grant information at the M2M device (fig. 4-5) and transmitting UL data by the M2M device in accordance with UL scheduling grant (680 in fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify downlink channel configuration of Seo by providing machine to machine communication as taught in Chen. Such a modification would have provided machine to machine communication to allow devices to communicate over wireless and wired networks so that the low cost machine to machine devices could be deployed for a customized uplink scheduling for conserving resources for a random access channel and control channels as suggested in par. 0002 & 0010 of Chen.

Claim 2
Seo, in view of Chen, discloses the data transmission method according to claim 1, wherein the identification information is a start position (Seo, a start OFDM symbol in par. 0098-0099, 0126 & 0167 or an index number of the corresponding time-frequency resource block (Seo, time domain index and frequency domain index in fig. 10).


Claim 3
Seo, in view of Chen, discloses the data transmission method according to claim 1, wherein each of the plurality of time-frequency resource blocks occupies a same bandwidth, or at least two of the plurality of time-frequency resource blocks occupy different bandwidths (Seo, bandwidth used for 1-4 OFDM symbols in par. 0072; see fig. 13 and par. 0140 for bandwidth for DL carriers).

Claim 4
Seo, in view of Chen, discloses the data transmission method according to claim 1, wherein each of the plurality of time-frequency resource blocks occupies a same quantity of symbols in time domain (Seo, see fig. 3 for one sub-frame time slots)  , or at least two time-frequency resource blocks occupy different quantities of symbols in time domain (Seo, symbol index in time domain in fig. 10).

Claim 5
Seo, in view of Chen, discloses the data transmission method according to claim 1, wherein that the terminal selects the at least one time-frequency resource block from the plurality of time-frequency resource blocks comprises: 
randomly selecting, by the terminal, the at least one time-frequency resource block from the plurality of time-frequency resource blocks (Seo, rand access response transmitted in par. 0065 meaning UE would select randomly RB assigned in downlink control information as depicted in fig. 4-8); 
selecting, by the terminal, the at least one time-frequency resource block from the plurality of time-frequency resource blocks based on a measurement result of channel quality (Chen, 520 in fig. 5); 
selecting, by the terminal, the at least one time-frequency resource block from the plurality of time-frequency resource blocks based on a power requirement (Chen, 545 in fig. 5); or 
selecting, by the terminal, the at least one time-frequency resource block from the plurality of time-frequency resource blocks based on a success rate of transmission.

Claim 6
Seo discloses a terminal (downlink receiving device such as UE 20 in fig. 21), comprising: 
a processor (23 in fig. 21), configured to obtain a time-frequency resource (fig. 4-8, S2020 in fig. 21) used to transmit uplink data(UL data packet transmission by a unit of subframe in par. 0057; see pilot time slot UpPTS in fig. 1b), wherein the time-frequency resource (downlink resource block in fig. 10 and par. 0116) is at least one time-frequency resource block selected from a plurality of time-frequency resource blocks (par. 0120 and fig. 10), each of the plurality of time-frequency resource blocks is corresponding to one piece of configuration information (configuration in par. 0122 for fig. 10; S2020 in fig. 20; see different configuration in fig. 15-19), and the configuration information comprises at least identification information of the corresponding time-frequency resource block (for fig. 10, subscriber index, symbol index, antenna port index denote the number of RBs allocated to the downlink including cell ID in par. 0123). 


    PNG
    media_image2.png
    520
    750
    media_image2.png
    Greyscale

a transceiver (25 + 21 in fig. 21), configured to transmit the uplink data on PHICH, i.e., at least one selected time-frequency resource block based on configuration information selected by the processor (fig. 7 and par. 0075-0076).
Although Seo does not explicitly disclose: “to transmit the uplink data on the at least one selected time-frequency resource block based on configuration information of the at least one time-frequency resource block”, the claim limitations are considered obvious by the following rationales..
	In wireless communications, after decoding downlink resource block, typically, a user equipment would be transmitting data, i.e., uplink data, based on information allocated or assigned or scheduled in downlink resource block received. Indeed, Seo mentions uplink and downlink data packet transmission in a cellular OFDM radio packet communication system in par. 0057 and uplink allocation in radio frame (fig. 1b and par. 0060). Furthermore, Seo explains UE receiving PHICH assignment and transmitting uplink data on PHICH (fig. 7 and par. 0075-0076 and par. 0092-0093), and an uplink subframe structure (par. 0109 and fig. 9). Additionally, claim does not specifically define what format are required or what are involved in transmitting uplink data except configuration received in time frequency resource block which Seo explained in par. 0092 and fig. 7-8. Accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with Seo. However, to advance the prosecution, further evidence is provided herein. In particular, Chen teaches receiving uplink scheduling grant information at the M2M device (fig. 4-5) and transmitting UL data by the M2M device in accordance with UL scheduling grant (680 in fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify downlink channel configuration of Seo by providing machine to machine communication as taught in Chen. Such a modification would have provided machine to machine communication to allow devices to communicate over wireless and wired networks so that the low cost machine to machine devices could be deployed for a customized uplink scheduling for conserving resources for a random access channel and control channels as suggested in par. 0002 & 0010 of Chen.

Claim 7-10
	Claims 7-10 are device claims corresponding to method claims 2-5. All of the limitations in claims 7-10 are found reciting the structures for respective scopes of the claim limitations in claims 2-5. Accordingly, claims 7-10 are considered obvious by the same rationales applied in the rejection of claims 2-5 respectively set forth above.

Claim 11
Seo, in view of Chen, discloses the terminal according to claim 6, wherein when transmitting the uplink data by using the at least one selected time-frequency resource block (Soe, fig. 4-20; Chen, 680 in fig. 6), the transceiver notifies a network device of the identification information of the at least one selected time-frequency resource block (Seo, cell ID in fig. 6-7; Chen, fig. 6 and par. 0051; see network registration in fig. 5 and par. 0045).

Claim 12
Seo, in view of Chen, discloses the terminal according to claim 6 , wherein configuration information further comprises a power control parameter of the corresponding time-frequency resource block (Seo, fig. 4-8, and uplink power transmission control commands for UE in par. 0051 and fig. 3; Chen, 10W in fig. 3 and par. 0029; see par. 0046).

Claim 13
Seo, in view of Chen, discloses the terminal according to claim 6, wherein configuration information further comprises a transmission time interval bundling size (TTI bundling size) indication (Chen, TTI in par. 0047-0048 & 055) or a repetition size indication of the corresponding time-frequency resource block (Seo, HARQ in fig. 3 and par. 0051).

Claim 14
	Claim 14 is a chip/an apparatus claim corresponding to method claim 1 and device claim 6. All of the limitations in claims 14 are found reciting the respective structures of the same scopes of the limitations of claim 1 or claim 6. Accordingly, claim 14 could be considered obvious by the same rationales applied in the rejection of claim 1 or claim 6 set forth above. Additionally, Seo discloses a chip (20 in fig. 21), comprising at least one processor (23 in fig. 21) and an interface (23 and/or 21 in fig. 21).

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643